DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to a helmet system including a clip element engaging a first side region with a hook portion of the clip element extending through an opening of the first side region, classified in CPC A42B 3/20.
II. 	Claims 16-22, drawn to a helmet system including each inner surface of first and second side regions having first and second sockets, respectively such that first and second plate elements of a face protector is positioned in the first and second sockets, respectively to prevent rotation relative to a shell, classified in CPC A42B 3/225. Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different invention I pertains to a helmet system including a clip element engaging a first side region with a hook portion of the clip element extending through an opening of the first side region and invention II pertains to a helmet system including each inner surface of first and second side regions having first and second sockets, respectively such that first and second plate elements of a face protector is positioned in the first and second sockets, respectively to prevent rotation relative to a shell that is not structurally defined by a clip element  as presented in invention I.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 6, 2022							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732